Title: To John Adams from François Adriaan Van der Kemp, 25 July 1788
From: Van der Kemp, François Adriaan
To: Adams, John


          
            Sir!
            New-york 25. Jul. 88.
          
          Being returned at New-york, after a yourneÿ of five weeks in the countrÿ, to take a view of the land, I wished to employ this moment to inform your Hon. of the issue— I was about 70 miles above albanÿ— Saw differents tracts of Land— Probably, if the price be not to high—our choice wil be the circuits of kingston, where we have Seen two farm, who Suided to our circumstances. In two or three weeks we wil know it with certainty—during that time I Shal paÿ a visit at Philadelphia and Mount vernon, intendng to go to the first

place, next fridaÿ with the Stage. a Strong desire to See Philadelphia and B. Franklin, a wish to pay my obliged Compliments to Esqr. John Ross. who was So polite to refuse ten guineas for the passage of my two Childres, and a invitation of America’s late Commander at chief are mÿ motifs! I congratulate Massachusetts People with your election at Congres, and hope they wil in respect to you follow the Romans Example in respect to Cicero, being Sure that they wil never be disappointed by you in the Same manner—
          your Saying Sir! in the gold Lion at Leyden. of Some European Court—, theÿ “love not these democratical principles,[”] must be proved for an unbeliever, thoug I never doubted of it— Some-times— that theÿ, by theer own intrest, would consider Sinceritÿ in Engagements as a dutÿ—but I Saw a new proof of a people’s miserÿ, who needs the adsistance of forein power to defend theer liberty—
          Be So good Sir! to inform me what the best and accuratest compilation is of the events of the late American War? there is published Some work of the Marquis deChastellux—and another in four volumes of T. Andrews? what is the real value of bo[ok]s your defence of American Independence accomplished in two vol. or wil they be joined with a 3th? maÿ I know it before I go to the countrÿ? Permit me, to recommend mÿ and mÿ familÿ to your favour, and be Sure that I am, with due respect / Sir! / Your much obedient / and Obliged Servant
          
            F. Adr. vandrKemp
          
          
            P. S adres bÿ Mrs. M. and H. Oudenaarden Hanover Square N. 18 New-york.
          
        